Citation Nr: 0703471	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-11 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to May 1947 
and from June 1948 to May 1952.  The veteran was awarded a 
Purple Heart, Bronze Star Medal with V device, a Korean 
Service Medal with two Bronze Service Stars and a Combat 
Infantrymen's Badge.  

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in August 2002, was due to small cell lung 
cancer.  No other causes of death were indicated.

2.  At the time of his death, the veteran was service 
connected for post-traumatic stress disorder (70 percent), 
residuals of shell fragment wounds to right shoulder 
involving Muscle Group I (10 percent), and residuals of 
bilateral trench foot (10 percent for each foot).  He was 
assigned a total disability rating based on individual 
unemployability due to service-connected disability effective 
since December 15, 1997.

3.  No competent medical evidence has been submitted which 
demonstrates that the veteran's death was caused by an 
illness or disease incurred in or aggravated by service.





CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1101, 
1112, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it is observed that VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits are set out at 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The required notice has been satisfied by letters 
dated in December 2002 and March 2004, together with the 
January 2005 statement of the case.  

With respect to the duty to assist, the veteran's service 
medical records have been associated with the file, together 
with post service treatment records, the Certificate of 
Death, and letters from the veteran's terminal treating 
physician and a nurse who provided home hospice care at the 
end of the veteran's life.  The appellant has not identified 
and/or authorized VA to obtain any additional records.  The 
claims file also contains a medical opinion prepared by a VA 
physician addressing the merits of the issue on appeal.  
Under these circumstances, the Board considers VA to have met 
its notice and duty to assist obligations.  

A veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1110.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Service connection may also be granted on a 
presumptive basis for malignant tumors when manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability. 38 C.F.R. 
§ 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  The 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  The service-connected disability will be considered 
a contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. See 38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

The Certificate of the veteran's death shows he died at home 
in August 2002, and that the cause of his death was small 
cell lung cancer.  No other conditions were listed as 
contributing to death.  At the time of his death, the veteran 
was service connected for post-traumatic stress disorder (70 
percent), residuals of shell fragment wounds to right 
shoulder involving Muscle Group I (10 percent), and residuals 
of bilateral trench foot (10 percent for each foot).  He was 
assigned a total disability rating based on individual 
unemployability due to service-connected disability effective 
since December 15, 1997.  

The evidence does not reflect the presence of lung cancer in 
service, or for many years thereafter, and there is no 
indication in the record that lung cancer was considered by 
any medical professional as linked with the veteran's service 
or service connected disability.  The appellant apparently 
contends that the veteran did not die from lung cancer, but 
from complications arising out of his shell fragment wound, 
and the generalized impairment associated with the veteran's 
service connected disabilities.  In this regard, it is 
observed that the veteran's shell fragment wound did not 
affect his lungs or the muscles of respiration, but in any 
event, there is no medical record or opinion supporting the 
appellant's contention.  (She herself is not shown to possess 
the requisite credentials to offer a probative opinion on 
this matter.)  While the physician who signed the veteran's 
Death Certificate later wrote that the veteran's lung cancer 
"was never histopathologically confirmed," there is no 
indication that he has actually changed his opinion as to the 
cause of the veteran's death, and there is no indication that 
he has expressed the view that any of the veteran's service 
connected disabilities were implicated in the veteran's 
death.  

Likewise, the letter from the nurse who provided home hospice 
care for the veteran and who noted the veteran did not have 
the pain usually associated with cancer, did not address 
whether any service connected disability was implicated in 
the veteran's death.  

In sum, none of the competent evidence shows the veteran's 
death was in any way due to his service or any of his service 
connected disabilities.  Indeed, the opinion of the VA rating 
board physician who reviewed the medical evidence of record 
was adverse to the appellant.  

Although the Board is sympathetic with the appellant's loss 
of her husband, the preponderance of the evidence is 
nevertheless against the claim for service connection of the 
cause of the veteran's death and the appeal is denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


